Citation Nr: 0707504	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-20 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 30 percent for migraine headaches.

2.  Entitlement to an increased disabilility rating in excess 
of 10 percent for status post LeFort I osteotomy, LeFort I 
orteotomy with iliac crest graft with atypical right facial 
pain and deficit of the fifth cranial nerve mandible division 
with paresthesia of the right lip and chin.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in November 
2004 and in February 2005, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to an increased disabilility rating 
in excess of 10 percent for status post LeFort I osteotomy, 
LeFort I orteotomy with iliac crest graft with atypical right 
facial pain and deficit of the fifth cranial nerve mandible 
division with paresthesia of the right lip and chin, is 
addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

The veteran's migraine headaches are not productive of very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
30 percent for migraine headaches are not met. 38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letter, 
dated in November 2004, as well as other letters, and the 
statement of the case advised the veteran of the foregoing 
elements of the notice requirements.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim); see 
also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
subsequently provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, the veteran has been provided 
with a VA examination to ascertain the severity of her 
migraine headaches during the course of this appeal.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2006).  However, as the issue in this case is 
entitlement to an increased rating, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's service-connected migraine headaches are 
currently evaluated as 30 percent disabling under Diagnostic 
Code 8100.  A 30 percent evaluation is warranted for migraine 
headaches where there is characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation is warranted if there are 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

After reviewing the veteran's claims folders, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a disability rating in excess of 30 
percent.  

A statement from the veteran, received in July 2004, noted 
that she had recently started working in the legal field. A 
letter from the veteran, dated in August 2004, noted that she 
was employed as a paralegal, and that this position required 
that she spend a large amount of time at her computer and 
desk.  

In December 2004, a VA examination for neurological disorders 
was conducted.  The report noted the veteran's longstanding 
history of migraine headaches.  As for her current condition, 
the veteran reported that she had approximately six migraines 
per month.  Prior to her returning to work in May 2004, she 
indicated that she had two to three migraines per month.  The 
veteran reported that she took Fioricet, which helped this 
condition if she took them early enough.  The examiner noted 
that the veteran had prostrating type headaches, and that 
ordinary activity was not possible during one.  The report 
noted that these headaches could last a number of hours to 
overnight, and there were times when the veteran could not do 
anything at all and had to lie down in a dark room.  The 
neurological examination was unremarkable.  The report 
concluded with a diagnosis of migraine headaches.  

A treatment report, dated in January 2005, noted the 
veteran's complaints of severe jaw pain.  It also stated 
that, "[h]er migraines are rare, she uses fioricet."

A treatment report, dated in June 2005, noted that the 
veteran had approximately six migraines per month.  The 
report concluded with an assessment indicating that the 
veteran had two types of headaches, migraine and headaches, 
secondary to her trigeminal neuralgia (post surgical).  The 
report noted that her medications were changed.  A subsequent 
treatment report, dated in June 2005, noted that the 
veteran's migraines were well-controlled and that she should 
continue using Topmax and Zomig.  

A statement from the veteran, dated in January 2006, noted 
that she continued working full time.  

In support of her claim, the veteran has submitted statements 
and testimony indicating that she had migraine headaches 
approximately five to seven times per month.  She also 
reported incidents of nausea and vomiting during these 
attacks.  At her hearing before the Board in September 2006, 
she testified that she missed approximately two days per 
month from work as a result of this condition.  She also 
indicated that her employer was very understanding in this 
regard, and allowed her to go home early and take in-office 
breaks. 

Based upon its review of the claims folder, the Board finds 
that the veteran's migraine headaches are not productive of 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Although the 
veteran's migraine headaches have been described as 
prostrating, they are not shown to be productive of severe 
economic inadaptability.

As the preponderance of the evidence is against the claim for 
a rating in excess of the one assigned, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased disability rating in excess of 30 percent for 
migraine headaches is denied.


REMAND

The veteran is seeking an increased disability rating in 
excess of 10 percent for her service-connected status post 
LeFort I osteotomy, LeFort I orteotomy with iliac crest graft 
with atypical right facial pain and deficit of the fifth 
cranial nerve mandible division with paresthesia of the right 
lip and chin.  

Through her statements and testimony herein, the veteran 
alleges that this condition causes frequent and severe right-
sided facial pain.  This condition requires her to press her 
hand and fingers into the right side of her face to ease the 
pain which is inflamed by talking.  She also alleges that 
this condition results in a functional limitation on her 
jaw's ability to open, and results in her talking with a 
lisp.  Finally, she alleges that this condition is the 
byproduct of injuries to two separate cranial nerves, and as 
such, should warrant separate disability ratings for each.

A review of the veteran's claims folders revealed that the RO 
last issued a statement of the case addressing this issue in 
May 2005.  Thereafter, the RO received additional VA and 
private treatment records, dated in 2005, including a VA 
examination for peripheral nerves, dated in July 2005.  A 
treatment report, dated in June 2005, noted the veteran's 
complaints of right facial pain every time she is trying to 
eat or talk.  She also reported feelings of numbness in her 
lips.  Physical examination of the cranial nerves revealed 
them to be grossly intact, except for the "right facial V/II 
hypoesthesia for pain and touch."  The report also noted "a 
normal sensory exam except V/II division on the right face 
that is with decreased sensation for pain and touch."

In this case, the veteran has not submitted a waiver of RO 
consideration of all of the evidence received since the RO's 
May 2005 statement of the case.  There is a substantial 
amount of evidence which was received subsequent to the 
issuance of the RO's May 2005 statement of the case and which 
has not previously been considered by the RO in adjudication.  

Accordingly, the RO should provide the veteran with the 
appropriate VA examination to determine the current severity 
of the veteran's right-sided facial pain, including some 
clarification as to the cranial nerves affected by this 
condition.  Furthermore, the Board also must return this case 
to the RO for consideration of the additional evidence and 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 19.31 (2006).  

Accordingly, this issue is remanded for the following 
actions:

1.  The RO must have the veteran identify 
all VA and non-VA medical providers who 
have treated her for her service-
connected status post LeFort I osteotomy, 
LeFort I orteotomy with iliac crest graft 
with atypical right facial pain and 
deficit of the fifth cranial nerve 
mandible division with paresthesia of the 
right lip and chin, since June 2005.  The 
RO must then obtain copies of the related 
medical records. 

2.  Thereafter, the RO must afford the 
veteran a VA examination for neurological 
disorders to determine the current 
severity of the veteran's status post 
LeFort I osteotomy and LeFort I 
orteotomy.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
specifically indicate whether the 
pertinent symptomatology involves a 
cranial nerve(s), and if so, the 
particular nerve(s) must be identified 
along with the branch.  Additionally, the 
examiner must opine as to whether any 
paralysis thereof is incomplete or 
complete; and exactly what functions and 
sensations are involved as a result.  The 
examiner must also identify the extent of 
any sensory, cosmetic and other 
functional facial symptoms involved, 
including pain, with a specific focus by 
the examiner on quantifying each of the 
problems noted.  All findings must be 
reported in detail and all indicated 
testing must be accomplished.  The report 
prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following the above, the RO must 
review the veteran's claim for an 
increased disabilility rating in excess 
of 10 percent for status post LeFort I 
osteotomy, LeFort I orteotomy with iliac 
crest graft with right atypical facial 
pain and deficit of the fifth cranial 
nerve mandible division with paresthesia 
of the right lip and chin.  If the claim 
remains denied, the veteran and her 
representative must be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


